           Case 2:08-cr-00064-JCM-GWF Document 835 Filed 03/01/21 Page 1 of 2



1
                                 UNITED STATES DISTRICT COURT
2

3                                       DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                          Case No.: 2:08-cr-00064-JCM-GWF
5                  Plaintiff,
6                                                       ORDER
     vs.
7
     STEVEN GRIMM,
8
                    Defendant.
9

10

11          Presently before the court is the government’s motion to extend time to file its motion

12   regarding Honeycutt and the Eighth Amendment as applied to the defendants, or to settle. (ECF
13
     No. 834).
14
            The government has sufficiently detailed its need for additional time to allow independent
15
     contractor review of the records per the parties’ agreement. (Id.). Defendants Melissa Beecroft
16

17   and Steven Grimm have already agreed to this extension. (Id.). Regardless of any possible

18   objections, this court finds that an extension is appropriate to allow a thorough review of the
19
     records. The parties have demonstrated good faith and progress since the last request for extension.
20
     (ECF No. 804).
21
     ...
22

23   ...

24   ...
25
     ...
26
     ...
27
     ...
28
          Case 2:08-cr-00064-JCM-GWF Document 835 Filed 03/01/21 Page 2 of 2



1           The instant motion is hereby granted. (ECF No. 834). The government shall file its motion,
2
     if necessary, on or before September 1, 2021.
3
            Accordingly,
4
            IT IS SO ORDERED.
5

6           DATED March 1, 2021.

7
                                                        JAMES C. MAHAN
8
                                                        UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
